DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendment filed June 14, 2022 has been fully considered and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (emphasis added):
“1.  A fiber optic detector, comprising: 
an array of photodetectors; 
an array of optic fibers configured to guide light beams into the array of photodetectors; 
wherein each optic fiber in the array of optic fibers comprises an output end that is beveled at an angle such that exiting light beam travels at an angle relative to an optic fiber axis and impinges on a corresponding photodetector in the array of photodetectors along a main beam path which is not normal to a surface of the photodetector; 
wherein the bevel angle is chosen such that reflections from surfaces in the path of the light beam are directed out of the main beam path and avoid being detected by the photodetector or being sent in a reverse direction along the optic fiber axis;
wherein the surfaces in the path of the light beam comprise a surface of the output end, a sidewall of the optic fiber, and a surface of the photodetector.” 
Figure 7 of the present application is reproduced below for discussion purposes:

    PNG
    media_image1.png
    592
    827
    media_image1.png
    Greyscale

 	As best understood by the examiner with reference to Figure 7, an Input Beam of light is reflected at an angled Reflective face (TIR or reflective coating) of the optical fiber array and directed to the Photodiode active area of the photodiode array, wherein Secondary reflections are coupled out of the fiber due to either the angle of the output end or the antireflective coatings applied to a sidewall of the optical fiber array and a surface of the photodetector. 
Therefore, the main beam of light is reflected by a first reflection to the photodiode array by the angled reflective surface of the fiber, as illustrated in Figure 7, wherein secondary reflections are not reflected to the photodiode array due to the angle of the output end and the antireflective coatings (AR coating) on the sidewall and surface of the photodetector.
Claim 1 originally recited that “the bevel angle is chosen such that reflections from surfaces in the path of the light beam are directed out of the main beam path and avoid being detected by the photodetector or being sent in a reverse direction along the optic fiber axis.”  In view of the discussion with respect to Figure 7, it is the examiner’s understanding that secondary reflections are directed out of the main beam path, but first reflections are not, because the main beam is directed to the photodiode array by the first reflection.  
However, claim 1 has been amended to additionally require that “the surfaces in the path of the light beam comprise a surface of the output end, a sidewall of the optic fiber, and a surface of the photodetector”.  Since the specification teaches that the main beam is directed to the photodetector by a first reflection at a surface of the output end, and the amended claim requires that reflections from a surface of the output end avoid being detected by the photodetector, the amendment has rendered the claim indefinite because it’s contrary to the disclosed coupling function.
The examiner suggests amending the claim to clearly distinguish between first and secondary reflections and to clearly indicate that a first reflected beam is coupled by reflection at a surface of the output end to the photodetector array, wherein secondary reflections are not coupled to the photodetector array.  
Additionally, it appears that the secondary reflection at the surface of the reflective fiber output end is coupled out of the fiber array due to the angle of the output end, but the secondary reflections at the bottom of the fiber array and at the surface of the photodetector array are coupled out of the array by application of an anti-reflecting coating instead of the angle of the end of the fiber array.  Clarification is required.  
Claims 2-17 contain the deficiencies of any base or intervening claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (US 2011/0075976 A1).
Regarding claim 1; Sutherland discloses a fiber optic detector (see Figures see Figures 5 and 12; the examiner notes that optical element 16 may be a photodetector array), comprising: 
an array of photodetectors (optical elements 16, which may include multiple optical elements forming an array, wherein the optical elements may be photodetectors, see paragraphs 26 and 30-32) 
an array of optic fibers (18; see paragraphs 26 and 30-32) configured to guide light beams into the array of photodetectors (16); 
wherein each optic fiber (18) in the array of optic fibers comprises an output end (angled-cleaved end facet 20) that is beveled at an angle such that exiting light beam travels at an angle relative to an optic fiber axis (A1) and impinges on a corresponding photodetector (16) in the array of photodetectors along a main beam path which is not normal to a surface of the photodetector (16; angles that are not 45 degrees and provide improved back reflection also provide a main beam path that is not normal to a surface of the photodetector 16, wherein an angle of 45 degrees will provide a beam that is normal to a surface of the photodetector 16); 
wherein the bevel angle is chosen such that reflections from surfaces (back reflections; see paragraph 36) in the path of the light beam are directed out of the main beam path and avoid being detected by the photodetector (16) or being sent in a reverse direction along the optic fiber (18) axis;
wherein the surfaces in the path of the light beam (see Figure 12, which illustrates a light beam being coupled from the fiber 18, wherein the light beam is guided by total internal reflection in the fiber to the photodetector 16, by reflection at the angled output end 20) comprises a surface of the output end (20), a sidewall of the optical fiber (18), and a surface of the photodetector (16).  
Regarding claim 2; the output ends of the optic fibers (18) are embedded in a support structure (grippers 12A, 12B) that holds the optic fibers (18) in an array with a fiber-to-fiber pitch that substantially matches a detector-to-detector pitch of the array of photodetectors (16).  
Regarding claim 9; the array of photodetectors (16) and/or array of optic fibers (18) is reduced to a single photodetector and/or a single optic fiber (see Figure 2, of Sutherland et al., which illustrates and optional arrangement with a single fiber 18 and a single photodetector 16).  
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 205229523 U).
Regarding claim 1; Li et al. discloses a fiber optic detector (see Figures 1 and 2), comprising: 
an array of photodetectors (photodetector array 102) 
an array of optic fibers (optical fiber array 105) configured to guide light beams into the array of photodetectors (102); 
wherein each optic fiber in the array of optic fibers (105) comprises an output end (angled end face of optical fiber array 105) that is beveled at an angle such that exiting light beam travels at an angle relative to an optic fiber axis and impinges on a corresponding photodetector in the array of photodetectors (102) along a main beam path which is not normal to a surface of the photodetector (see Figure 1, wherein the fixing seat 107 is angled and the end faces of the optical fibers are formed at 45 degrees, such that the light exiting the inclined optical fibers, which are inclined due to the angled support pad 107, is reflected by the 45 degree end face through an angle of 90 degrees, which inherently intersects the surface of the photodetector array 102 at a non-normal angle due to the inclination of the optical fiber array); 
wherein the bevel angle is chosen such that reflections from surfaces  in the path of the light beam are directed out of the main beam path and avoid being detected by the photodetector (102) or being sent in a reverse direction along the optic fiber (105) axis (this is inherent in the arrangement illustrated in Figure 1);
wherein the surfaces in the path of the light beam comprises a surface of the output end (angled end face of the optical fiber array 105), a sidewall of the optical fiber (105, wherein light is guided in the fibers by total internal reflection), and a surface of the photodetector (102).  
Regarding claim 2; the output ends of the optic fibers (105) are embedded in a support structure (106) that holds the optic fibers (105) in an array with a fiber-to-fiber pitch that substantially matches a detector-to-detector pitch of the array of photodetectors (102; see Figures 1 and 2.).
Regarding claim 5; one or more transimpedance amplifiers (TIA) are incorporated to amplify photocurrents and convert the photocurrents into voltage signals (chip 104 is a detector TIA chip, which inherently includes TIAs, which are transimpedance amplifiers);
Regarding claim 6; an area of the photodetectors (photodetectors of photodetector array 102) is restricted to a small area with a mesa structure, impregnated oxide layer, or hard aperture (see Figure 2).  

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 2011/0075976 A1) in view of Cheben et al. (US 2005/0141808 A1).
Regarding claim 3; Sutherland et al. does not disclose that at least one surface in the path of the light beam has an anti-reflection coating (ARC) to improve coupling efficiency between fibers and active areas of the photodetectors.  Cheben et al. teaches that antireflective coatings (10 in Figure 1a; 9 in Figure 1b) may advantageously be applied in the optical path between optical waveguides (4) and photodetectors (20) to reduce loss due to Fresnel reflection.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide  at least one surface in the path of the light beam has an anti-reflection coating (ARC) to improve coupling efficiency between fibers and active areas of the photodetectors by reducing loss due to Fresnel reflection.
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205229523 U) in view of Cheben et al. (US 2005/0141808 A1).
Regarding claim 3; Li et al. does not disclose that at least one surface in the path of the light beam has an anti-reflection coating (ARC) to improve coupling efficiency between fibers and active areas of the photodetectors.  Cheben et al. teaches that antireflective coatings (10 in Figure 1a; 9 in Figure 1b) may advantageously be applied in the optical path between optical waveguides (4) and photodetectors (20) to reduce loss due to Fresnel reflection.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide  at least one surface in the path of the light beam has an anti-reflection coating (ARC) to improve coupling efficiency between fibers and active areas of the photodetectors by reducing loss due to Fresnel reflection.
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 2011/0075976 A1) in view of Huang et al. (US 2002/0163696 A1).
Regarding claim 4; Sutherland et al. does not disclose that photodetectors are electrically connected in balanced pairs such that the photocurrents from a given pair subtract.  In optical receivers, pairs of balanced photodetectors (photodiodes) provide for subtraction of photocurrents to allow for data bit streams to be obtained by the balanced pair (see paragraphs 149-152 of Huang et al.). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to incorporate electrically connected balanced pairs of photodetectors as the detectors in the invention of Sutherland et al. such that the photocurrents from a give pair substrate for the purpose of allowing for data bit streams to be obtained by the photodetectors.
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205229523 U) in view of Huang et al. (US 2002/0163696 A1).
Regarding claim 4; Li et al. does not disclose that photodetectors are electrically connected in balanced pairs such that the photocurrents from a given pair subtract.  In optical receivers, pairs of balanced photodetectors (photodiodes) provide for subtraction of photocurrents to allow for data bit streams to be obtained by the balanced pair (see paragraphs 149-152 of Huang et al.). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to incorporate electrically connected balanced pairs of photodetectors as the detectors in the invention of Li et al. such that the photocurrents from a give pair substrate for the purpose of allowing for data bit streams to be obtained by the photodetectors.
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 2011/0075976 A1) in view of Evans et al. (US 2017/0194308 A1).
Regarding claim 7; Sutherland et al. does not specifically disclose that  substantially resistive terminations between output signals and ground are incorporated.  The examiner takes Official notice that termination resistors are known to be coupled between output signals and ground for the purpose of eliminating impedance mismatch.  Evans et al. teaches that termination resistors for matching an impedance of conductive traces may be provided on PIC chips (see paragraph 35) and may be provided between output signals and ground to maintain impedance matching (see paragraph 67).  Thus, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to provide substantially resistive terminations between output signals and ground in the device of Sutherland et al. for the purpose of provide matched impedance.
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205229523 U) in view of Evans et al. (US 2017/0194308 A1).
Regarding claim 7; Li et al. does not specifically disclose that  substantially resistive terminations between output signals and ground are incorporated.  The examiner takes Official notice that termination resistors are known to be coupled between output signals and ground for the purpose of eliminating impedance mismatch.  Evans et al. teaches that termination resistors for matching an impedance of conductive traces may be provided on PIC chips (see paragraph 35) and may be provided between output signals and ground to maintain impedance matching (see paragraph 67).  Thus, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to provide substantially resistive terminations between output signals and ground in the device of Li et al. for the purpose of provide matched impedance.
Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 2011/0075976 A1) in view of Bendelli et al. (US 2003/0059175 A1).
Regarding claim 8; Sutherland et al. does not explicitly disclose that DC blocking capacitors are incorporated.  Bendelli et al. disclose that DC pocking, AC coupling capacitors may be provided in opto-electrical packages housing photodetectors (see paragraphs 10-14, 39 and 40).  Thus, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to further incorporate a DC blocking capacitor in the photodetector module of Sutherland et al. to ensure proper function of the electrical elements of the optical module.
Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205229523 U) in view of Bendelli et al. (US 2003/0059175 A1).
Regarding claim 8; Li et al. does not explicitly disclose that DC blocking capacitors are incorporated.  Bendelli et al. disclose that DC pocking, AC coupling capacitors may be provided in opto-electrical packages housing photodetectors (see paragraphs 10-14, 39 and 40).  Thus, before the effective filing date of the present invention one of ordinary skill in the art would have found it obvious to further incorporate a DC blocking capacitor in the photodetector module of Li et al. to ensure proper function of the electrical elements of the optical module.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (US 2011/0075976 A1) in view of Ito et al. (US 2005/0053336 A1).
Regarding claim 10; Sutherland et al. does not specifically disclose that a conventional hermetic package is utilized.  The examiner takes Official notice that conventional hermetic packages are known to be provided to enclose optical module elements and provide hermetic seals for the purpose of preventing moisture, dust, or other environmental elements from interfering with the operation of the elements in the optical module.  Ito et al. teaches that a hermetic enclosure provided protection of optoelectronic components against airborne contaminants or moisture (see the abstract) and may be used to enclose emitter and detectors arrays aligned with optical fibers.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to utilize a conventional hermetic package to provide protection to the fiber optic detector of Sutherland et al.
Regarding claim 11; Sutherland et al. does not disclose that the fiber optic detector is constructed with a package, comprising: a printed circuit board (PCB) substrate and an LCP lid.  Sutherland et al. discloses that the photodetector array (16) is mounted on a substrate (10).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a printed circuit board as the substrate (10) of Sutherland et al. to which the photodetector (16) is mounted for the purpose of providing a printed circuit board with electrical traces formed therein to provide electrical connections to the photodetector in a known manner.  Additionally, Ito et al. teaches that a photodetector array coupled to optical fibers may be placed inside of a package including a lid (15) to provide protection to the elements therein from dust and/or moisture.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide the package, comprising a printed circuit board (PCB) substrate an LCP lid for the purpose of providing protection to the photodetector array and optical fiber terminations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205229523 U) in view of Ito et al. (US 2005/0053336 A1).
Regarding claim 10; Li et al. does not specifically disclose that a conventional hermetic package is utilized.  The examiner takes Official notice that conventional hermetic packages are known to be provided to enclose optical module elements and provide hermetic seals for the purpose of preventing moisture, dust, or other environmental elements from interfering with the operation of the elements in the optical module.  Ito et al. teaches that a hermetic enclosure provided protection of optoelectronic components against airborne contaminants or moisture (see the abstract) and may be used to enclose emitter and detectors arrays aligned with optical fibers.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to utilize a conventional hermetic package to provide protection to the fiber optic detector of Li et al.
Claim 11-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205229523 U) in view of Sameshima et al. (US 8,313,252 B2).
Regarding claim 11; Li et al. discloses that the fiber optic detector includes a printed circuit board (PCB) substrate (100; see Figures 1 and 2), but does not specifically disclose that the fiber optic detector is constructed with a package, comprising an LCP lid.  The examiner takes Official notices that fiber optic detectors and transceivers are routinely placed in packages comprising a base and a lid that are secured together to provide protection to the elements of the fiber optic detector or transceiver from surrounding environmental factors, such as dust and moisture.  For example, Sameshima et al. discloses a package (5; see Figures 1a and 1b; see column 12, lines 37-41) including a base supporting portion (5a), which is a substrate, and an LCP lid (5b) attached to the substrate (5a) with adhesive, wherein a PCB (lead frame substrate) of the optical module on which an optoelectronic elements (7 or 9 is attached; 9 is a photodetector; see Figure 3) and coupled to a light guide (4; optical fibers are light guides) for the purpose of providing a package structure (5) to protect the fiber optic detector (3; see Figure 3).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to construct the optical fiber detector of Li et al. with a package comprising an LCP lid to protect the optical fiber detector from dust and/or moisture.
Regarding claim 12; Li et al. and Sameshima et al. do not specifically teach that the adhesive (31) attaching the lid (5a of Sameshima; see Figures 1a and 1b) to the substrate (5a) is an epoxy.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to us an epoxy to attach the lid to the substrate in the package structure of Sameshima, since epoxy is a commonly used adhesive in the optical art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Regarding claim 13; Sameshima et al. teaches that the light guides (4) pass through a tunnel in the lid, wherein the tunnel is filled with adhesive (32; see Figure 2(b)).  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to have the optic fibers of Li et al. pass through a tunnel in the lid of a package structure, wherein the tunnel is filled with any adhesive, including an epoxy, to secure the fibers therein and seal the package in a known manner, since epoxy is a commonly used adhesive in the optical art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	Regarding claim 14; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to inject the epoxy in the tunnel injected through a hole in the substrate for the purpose of providing a sealing arrangement and securing the fibers to the package, since the use of epoxy to secure and seal optical packages by injection via holes is known to one of ordinary skill in the art and would not produce any novel or unexpected results.  
Regarding claims 16 and 17; The examiner takes Official notice that electrical conductive paths are conventionally formed of vias, such as through silicon vias (TSVs) connected to electrical pads provided on an opposing sides, top or bottom of a substrate for the purpose of transmitting electrical signals through a substrate such that the substrate may be connected to further substrates, such as motherboards, and further that solder balls or pins are elementary in the art and are routinely employed in combination with pads to provide for secured electrical connections.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide filled vias, such as through-silicon vias, so that output signals pass though the substrate with filled vias and then go to pads either adjacent to or covering a via on a bottom side of the substrate, wherein solder balls or pins are added to the pads for the purpose of providing elementary, common electrical connections to output electrical signals from or input electrical signals to the device of Li et al., since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205229523 U) in view of Sameshima et al. (US 8,313,252 B2), and in further view of Su et al. (CN 102213805 A).
	Regarding claim 15; Su et al. teaches that opto-electronic transceiver modules may be provided with castellated electrical turns formed by vias around the edges of the substrates for the purpose of providing compact and efficient conductive paths for the input and output electrical signals (see the abstract and paragraphs 1, 5, 23, 26; see Figures 3-5, including castellated electrical turns 46).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide castellated electrical turns formed by vias around the edges of the substrate for the purpose of providing compact and efficient conductive paths for input and output electrical signals in the opto-electronic device of Li et al. 

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant states that claim 1 has been amended, and that the support for the claim amendments may be found in Applicant's Fig. 7, in which it is clear that the reflections take place at the surface of the output end, the sidewall of the optic fiber and the surface of the photodetector. No new matter is added. 
In response to the rejection of claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) by Sutherland (US 2011/0075976 Al, hereinafter "Sutherland"), Applicant traverses the rejection.
Applicant states that claim 1 recites: A fiber optic detector, comprising: an array of photodetectors; an array of optic fibers configured to guide light beams into the array of photodetectors; wherein each optic fiber in the array of optic fibers comprises an output end that is beveled at an angle such that exiting light beam travels at an angle relative to an optic fiber axis and impinges on a corresponding photodetector in the array of photodetectors along a main beam path which is not normal to a surface of the photodetector; wherein the bevel angle is chosen such that reflections from surfaces in the path of the liqht beam are directed out of the main beam path and avoid beinq detected by the photodetector or beinq sent in a reverse direction alonq the optic fiber axis; wherein the surfaces in the path of the light beam comprise a surface of the output end, a sidewall of the optic fiber and a surface of the photodetector. (Emphasis added) 
Applicant's explains that claim 1 requires that exiting light beam travels at an angle relative to an optic fiber axis and impinges on a corresponding photodetector in the array of photodetectors along a main beam path which is not normal to a surface of the Appl. No. 17/162,131Page 6 of 10Response to Office Action dated March 30, 2022photodetector. This would avoid the light beam from being sent backward into the optical fiber by reflections on the surface of photodetector, beveled end surface of the fiber, or the side surface of the fiber. 
As explained in the rejection of claim 1, Sutherland discloses that each optic fiber (18) in the array of optic fibers comprises an output end (angled-cleaved end facet 20) that is beveled at an angle such that exiting light beam travels at an angle relative to an optic fiber axis (A1) and impinges on a corresponding photodetector (16) in the array of photodetectors along a main beam path which is not normal to a surface of the photodetector (16; angles that are not 45 degrees and provide improved back reflection also provide a main beam path that is not normal to a surface of the photodetector 16, wherein an angle of 45 degrees will provide a beam that is normal to a surface of the photodetector 16). 
Sutherland et al. teaches that the angles other than 45 degrees (see paragraph 36) to reduce back reflection.  The examiner notes that an angle of 45 redirects or reflect a beam such that it’s normal to a surface of the photodetector, wherein angles that are offset from 45 degrees, i.e. angles other than 45 degrees, reflect a beam of light such that it’s not normal to a surface of the photodetector.   
Applicant states that in contrast, Sutherland, paragraph [0044], discloses: "After the laser angle-cleaved optical fiber 18 is aligned to the optical element 16, the laser angle-cleaved end facet 20 redirects the light from the optical element 16 down the axis of the laser angle-cleaved optical fiber 18 via total internal reflection (TIR), as seen in FIG. 5. In FIG. 5, light beams 26 from the optical element 16 strike the laser angle-cleaved end facet 20 at the end of the laser angle-cleaved optical fiber 18 and are reflected as light beams 28 which are guided in the internal fiber core 22 of the laser angle-cleaved optical fiber 18." 
The optical element (16) illustrated in Figure 5 of Sutherland is directing light into the fiber, as indicated by the arrows of the light beam, wherein the illustrated optical element is a laser.
As explained in the rejection of claim 1, optical elements 16, may include multiple optical elements forming an array, wherein the optical elements may be photodetectors, see paragraphs 26 and 30-32.  In other words, although the direction of the illustrated beam of light in Figure 5 indicates that the optical element is a laser, the laser may alternative be a photodetector that receives a beam from the optical fiber as opposed to coupling the beam into the optical fiber.  Figure 12 illustrate the optical beam being coupled from the fiber to the optical element 16, which is a detector.
The paragraph that Applicant is referring to is describing how a primary reflected, main beam of light emitted from a laser is coupled into the optical fiber and is not describing how scattered light or back-reflections are coupled into the optical fiber from a photodetector.
Applicant concludes that Sutherland discloses the condition for the accurate alignment of the fiber is that reflected light beams are guided back into the fiber. This is in exact opposite to Applicant's claim 1, where the light beam is not to be reflected back into the optical axis of the fiber. 
The examiner disagrees.  As discussed above, the paragraph referenced by applicant is discussing coupling of light from a laser (lasers are light emitting optical elements 16) into the optical fiber (18), however Sutherland discloses that the optical element may be a detector, which receives light from a fiber.  
Applicant states that in view of at least the foregoing, Applicant submits that claim 1 is patentable over Sutherland. Claims 2 and 9 are patentable over Sutherland for at least the reason that they depend from and inherit all the features of claim 1, with each dependent claim containing further distinguishing features. 
The examiner disagrees for the reasons discussed above.
In response to the rejection of claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) by Li et al. (CN 205229523 U, hereinafter "Li"), Applicant traverses the rejection.
Applicant states that Claim 1 recites: A fiber optic detector, comprising: an array of photodetectors; an array of optic fibers configured to guide light beams into the array of photodetectors; wherein each optic fiber in the array of optic fibers comprises an output end that is beveled at an angle such that exiting light beam travels 
Appl. No. 17/162,131Page 7 of 10Response to Office Action dated March 30, 2022at an angle relative to an optic fiber axis and impinges on a corresponding photodetector in the array of photodetectors alonq a main beam path which is not normal to a surface of the photodetector; wherein the bevel angle is chosen such that reflections from surfaces in the path of the light beam are directed out of the main beam path and avoid being detected by the photodetector or being sent in a reverse direction along the optic fiber axis; wherein the surfaces in the path of the light beam comprise a surface of the output end, a sidewall of the optic fiber and a surface of the photodetector. (Emphasis added) 
Applicant submits that Li discloses a light transceiver module for multichannel parallel transmission, including laser array, photoelectric detector array, optical lens array component and fiber array subassembly, the optical lens array component contains lens locating piece and a plurality of optics microsphere lens, and fiber array's terminal surface angle is ground into 450, and the light beam is reflected on this terminal surface to realized a 900 turn of the transmission direction (see, for example Abstract). 
The examiner agrees that a 45o reflective surface will reflect light at a 90o angle.  However, as explained in the rejection, the reflection angle is further offset due to the inclination of the support structure (107), and the  output end of the fibers are formed at a 45o angle which cooperates with the angle of the support structure (107) to direct light at a non-normal direction to the photodetectors. 
Applicant argues that since Li teaches to create a 90o turn of the transmission direction, the light beam path is normal to the surface of the photodetector. In contrast, claim 1 requires that the main beam path is not normal to a surface of the photodetector. 
The examiner disagrees b/c the 45o reflective surface is tilted at an angle that corresponds to the inclination of the support structure (107) and although the light is reflected at 90o with respect to the input direction the light initially propagates in the fiber, the resulting light beam is offset from a normal direction of the photodetector due to the inclination of the support structure (107).  
Applicant further states that with Li's 450 terminal surface angle of the fiber and normal incident light beam onto the surface of the photodetector, it clear that the light beam reflected by the surface of the photodetector and the terminal surface of the fiber will be sent in a reverse direction along the optic fiber axis. This is in exact opposite to Applicant's claim 1, where the light beam is not to be reflected back into the optical axis of the fiber. 
The examiner disagrees with Applicant’s characterization of the Li reference.  
As explained in the rejection, Figure 1 illustrates that the fixing seat 107 is angled and the end faces of the optical fibers are formed at 45 degrees, such that the light exiting the inclined optical fibers, which are inclined due to the angled support pad 107, is reflected by the 45 degree end face through an angle of 90 degrees, which inherently intersects the surface of the photodetector array 102 at a non-normal angle due to the inclination of the optical fiber array as a result of the inclined support bad.  
If the support pad (107) in Figure 1 of Li were formed with a flat, level, top surface parallel to the surface of the photodetector, then Applicant’s argument would be correct, however the top surface of support pad (107) is formed at an incline with respect to the top surface of the photodetector, and therefore the light which is reflected at a 90o angle to the propagation axis of the optical fiber by the 45o reflective end face is not normal to the photodetector surface because the reflective end face of the optical fiber is further tilted due to the inclined surface of the support structure (107).
Applicant concludes that in view of at least the foregoing, Applicant submits that claim 1 is patentable over Li. Claims 2, 5 and 6 are patentable over Li for at least the reason that they depend from and inherit all the features of claim 1, with each dependent claim containing further distinguishing features.
The examiner disagrees for the reasons discussed above.	 
Applicant submits that none of the secondary references can cure the deficiencies present in Sutherland and Li as discussed above with respect to claim 1, because they also fail to disclose the above noted features of claim 1. 
The examiner disagrees for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874